Case 6:21-cv-00849-GAP-LRH Document 12 Filed 06/09/21 Page 1 of 2 PageID 181




                      UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   21ST CENTURY ORCHIDS, LLC and
   OHANA NURSERIES, LLC,

                     Plaintiffs,

   v.                                              Case No: 6:21-cv-849-GAP-LRH

   PAKGLOBAL, LLC,

                     Defendant.


                                        ORDER

         This cause comes before the Court on the Report and Recommendation

   issued by the United States Magistrate Judge on June 8, 2021 (Doc. 11)

   recommending that this case be remanded to state court. The parties represent that

   they consent to the remand (Doc. 8). Therefore, it is

         ORDERED as follows:

         1.    The Report and Recommendation is CONFIRMED and ADOPTED

               as part of this Order.

         2.    This case is remanded to the Circuit Court of the Seventh Judicial

               Circuit, in and for Volusia County, Florida. The Clerk of Court is
Case 6:21-cv-00849-GAP-LRH Document 12 Filed 06/09/21 Page 2 of 2 PageID 182




               directed to mail a certified copy of this order to the Volusia County

               court and thereafter close this case.


         DONE and ORDERED in Chambers, Orlando, Florida on June 9, 2021.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party




                                           -2-
